Exhibit 99.1 Bronco Drilling Company, Inc. Announces Monthly Operating Results OKLAHOMA CITY, January 10, 2008 (BUSINESS WIRE)—Bronco Drilling Company, Inc., (Nasdaq/GM:BRNC), announced today operational results for the month ended and as of December 31, 2007. Utilization for the Company’s drilling fleet was 71% for the month of December compared to 73% for the previous month and 76% for the third quarter of 2007.The Company had an average of 47 marketed rigs in December compared to 48 in the previous month and 53 for the third quarter of 2007.The average dayrate on operating rigs as of December 31, 2007, was $17,476 compared to $17,414 as of November 30, 2007, and $17,256 for the third quarter of 2007. Utilization for the Company’s workover fleet was 75% for the month of December compared to 75% for the previous month and 78% for the third quarter of 2007.The Company had an average of 45 marketed workover rigs in December compared to 42 in the previous month and 35 for the third quarter of 2007. The Company cautions that several factors other than those discussed above may impact the Company’s operating results and that a particular trend regarding the factors above may or may not be indicative of the Company’s current or future financial performance. About Bronco Drilling Bronco Drilling Company, Inc. is a publicly held company headquartered in Edmond, Oklahoma, and is a provider of contract land drilling and workover services to oil and natural gas exploration and production companies. Bronco's common stock is quoted on The NASDAQ Global Market under the symbol “BRNC”. For more information about Bronco Drilling Company, Inc., visit http://www.broncodrill.com. -1- Bronco Drilling Company, Inc. Rig Status Report as of December 31, 2007 Est. Duration (2) Rig No. Horsepower Rig Type Basin Status (1) Contract Days Date 1 2 400 hp M I 2 4 950 hp M Piceance O Term 330 11/25/2008 3 5 650 hp M Anadarko O well to well 4 6 650 hp M Anadarko O Term 57 2/26/2008 5 7 650 hp M Woodford O well to well 6 8 1000 hp E Williston O well to well 7 9 650 hp M Arkoma O Term 78 3/18/2008 8 10 1000 hp E Anadarko O well to well 9 11 1000 hp E Woodford O well to well 10 12 1500 hp E Anadarko O well to well 11 14 1200 hp E Woodford O Term 8 1/8/2008 12 15 1200 hp E Cotton Valley O Term 72 3/12/2008 13 16 1400 hp E Anadarko O 3 wells 14 17 1700 hp E Anadarko O Term 20 1/20/2008 15 20 1400 hp E I 16 21 2000 hp E Woodford O 3 wells 17 22 1000 hp E Woodford O 3 wells 18 23 1000 hp E Piceance O Term 214 8/1/2008 19 25 1500 hp E Woodford O 2 wells 20 26 1200 hp E Anadarko O 3 wells 21 27 1500 hp E Piceance O Term 301 10/27/2008 22 28 1200 hp E Anadarko O 3 wells 23 29 1500 hp E Woodford O 3 wells 24 37 1000 hp E I 25 41 950 hp M Anadarko O well to well 26 42 650 hp M Anadarko O well to well 27 43 1000 hp M Cotton Valley O Term 1 1/1/2008 28 51 850 hp M Anadarko O well to well 29 52 850 hp M I 30 53 850 hp M I 31 54 850 hp M Woodford O Term 506 5/20/2009 32 55 1000 hp M I 33 56 1100 hp M I 34 57 1100 hp M Woodford O Term 446 3/21/2009 35 58 800 hp M Cotton Valley O Term 160 6/8/2008 36 59 850 hp M I 37 60 850 hp M I 38 62 1000 hp M Anadarko O well to well 39 70 450 hp M Anadarko O well to well 40 72 750 hp M Barnett O 6 wells 41 75 750 hp M Woodford O well to well 42 76 700 hp M I 43 77 1200 hp M I 44 78 1200 hp M I 45 92 500 hp M Anadarko O well to well 46 97 850 hp M Anadarko O 2 wells M - Mechanical I - Idle E - Electric O - Operating 1 Rigs classified as "operating" are under contract while rigs described as "idle" are not under contract but are being actively marketed and generally ready for service. 2 The estimated contract duration is derived from discussions with our customer regarding their current projection of the days remaining to complete the project. Changes from the prior month are highlighted. -2- Cautionary Note Regarding Forward-Looking Statements The information in this report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.These forward-looking statements include, but are not limited to, comments pertaining to estimated contract duration.Such statements are subject to risks, uncertainties and assumptions, including, but not limited to, early termination by the customer pursuant to the contract or otherwise, cancellation or completion of certain contracts or projects earlier than expected, operating hazards and other factors described in Bronco Drilling Company, Inc’s. Annual Report on Form 10-K filed with the Securities and Exchange Commission (SEC) on March 8, 2007 and other filings with the SEC, which are available free of charge on the SEC’s website at www.sec.gov.Bronco cautions you that forward-looking statements are not guarantees of future performance and that actual results or developments may differ materially from those projected or implied in these statements. Contact: Bob Jarvis Investor Relations Bronco Drilling Company (405) 242-4444 EXT: 102 bjarvis@broncodrill.com -3-
